Citation Nr: 1744123	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-52 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to a temporary total rating (or evaluation) under the provisions of 
38 C.F.R. § 4.30 for lumbosacral spinal surgery necessitating convalescence.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1966 to June 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the RO in Lincoln, Nebraska, which denied a temporary total evaluation of the Veteran's service-connected back disorder related to a January 2016 lumbosacral spinal surgery necessitating convalescence.

The Board notes that in a September 2016 decision, the Board remanded the issues of an increased disability rating for the service-connected back disorder and service connection for a gastrointestinal/esophageal disorder.  Further, VA received an August 2017 VA Form 9, Appeal to Board of Veterans' Appeals, perfecting the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As these issues have not yet been certified (or recertified) to the Board, the issues remain before the Agency of Original Jurisdiction (AOJ) and are not currently before the Board; therefore, these issues will not be addressed in the instant decision.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Lumbosacral spinal surgery performed on January 29, 2016 necessitated a period of convalescence from January 29, 2016 to May 31, 2016, due to the need for post-operative recovery during the relevant period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a temporary total disability rating from January 29, 2016 to May 31, 2016, for convalescence following lumbosacral spinal surgery on January 29, 2016, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants a temporary total disability rating based on lumbosacral spinal surgical treatment necessitating convalescence from January 29, 2016 through May 31, 2016, which is a complete grant of the issue on appeal; therefore, no further discussion of VA's duties to notify and to assist is necessary.

Temporary Total Rating for Back Disorder

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 
38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six month period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).  Pursuant to 38 C.F.R. § 4.30, the disability requiring treatment (hospitalization, convalescence, or immobilization) must be service connected.

A January 29, 2016 private operative report conveys that the Veteran underwent multiple spinal surgical procedures, including reexploration of left L5-S1 disk space with decompression of neural elements and foraminotomy and a right L5-S1 redo-microdiskectomy.  At the end of the operative report, the private physician noted that, while the Veteran was expected to improve after the surgery, "it would take a while for [the Veteran's] atrophy to recover."  Per a subsequent January 2016 after hospital care plan, during recovery the Veteran was to "use back precautions."

A February 2016 private post-surgical follow-up treatment record noted that the Veteran was scheduled to have a knee replacement in six weeks.  According to the treatment record, the Veteran was specifically advised to hold off on the surgery until the summer.  Per a May 2016 VA treatment record, the Veteran canceled an appointment with a VA Medical Center (VAMC) to discuss the knee surgery.  
The Veteran informed the VAMC about the recent private back surgery and expressed a desire not to discuss any additional surgeries in the near future.

In the May 2016 claim, the Veteran advanced that it had taken "approximately three to four months of convalescence" to recuperate from the January 2016 lumbosacral spinal surgery.  Subsequently, in August 2016, VA received a statement in support of claim from the Veteran.  Per the statement, the Veteran advanced being told that he would need to rest for 90 days following the spinal surgery, and that he should not lift anything or perform any strenuous activities during that time period.  As the Veteran was a self-employed construction worker, this required shutting down the business during the period of recovery.  

The Veteran underwent spinal surgery on January 29, 2016 to treat the service-connected back disability.  Per a subsequently issued after hospital care plan, the Veteran was to take precautions when using the back.  Further, the Veteran has credibly advanced being told that 90 days of rest/convalescence would be necessary following the spinal surgery.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the maximum three month convalescence period is warranted under 38 C.F.R. § 4.30(a)(1).  Further, in the May 2016 claim, the Veteran credibly conveyed that the total convalescence time took approximately three to four months; therefore, resolving reasonable doubt in favor of the Veteran, the Board also finds that a one month extension (to four month total) is also warranted under 38 C.F.R. § 4.30(b)(1).  For these reasons, the Board finds that the criteria are met for a temporary total disability rating under 38 C.F.R. § 4.30 for convalescence following lumbosacral spinal surgery on January 29, 2016 to May 31, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A temporary total disability rating from January 29, 2016 to May 31, 2016 for convalescence following lumbosacral spinal surgery is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


